DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on June 5, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In review of the claimed invention for eligibility under USC 101, the USPTO has provided the 2019 PEG guidance.  Under such guidance claim 1 is not eligible under USC 101 for the following reasons:
	Step 1: Is the claim directed to a process, machine, manufacture or composition of matter:  Yes.  The claim recites “A method for…”
	Pre-Step 2: Can the analysis be streamline?  When viewed as a whole, the eligibility of the claim is self-evident: No.  Eligibility is not self-evident.
	Step 2A. Prong 1: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon: Yes, the claim recites an Abstract Idea.  Specifically, the claim recites a combination of mental activities and methods of organizing human activities.  	As claimed, the steps include a first step of submitting a subject to a…stimulus.  This is a human based step performed as a human displays an image of such a stimulus.  
	The next step is to evaluate the subject’s (human’s) which is a mental step - i.e. does the subject see/not the visual stimulus?
	The last step is a to select a color filter which is another mental step performed by either the subject or by some additional human (e.g. doctor administering the method/test).
	Step 2A. Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application: No.  While the claim recites the visual stimulus, such stimulus is nothing more than a color pattern easily generated by humans.  Even if generated by a computer (not claimed), such computer/display only serves as the physical aid/substrate on which the stimulus is shown (MPEP 2106.04(a)(2).III.B,C).  Such element amounts to nothing more than a first human showing a second human an image.  Additionally, while the selection of a “filter” is recited, such filter is not a particular machine for performing the judicial exception.  Such a feature is merely the object of the human mental activity of “selecting” similar to a human choosing where to go eat lunch or which pair of pants to wear.  Additionally, such “filter” can be embodied as text on a spreadsheet/list whereby the selector chooses such filter from the list.
	Step 2B: Does the claim recite additional elements that amount to significantly more then the judicial exception? No.  There are no additional elements beyond those discussed in Step 2A-Prong 2.  
	As to claims 2-11,  the claims recite additional features which are either themselves additional abstract ideas (e.g. mathematical functions) or further define the human based mental activities (e.g. comparing, determining stimulus design, choosing).
	As to claim 12, the claim recites a color display, however such an element is an insignificant extra solution activity (MPEP 2106.05(g)) as well as well understood routine conventional activity for displaying images/colors (MPEP 2106.05(d)).
	As to claim 13, the claim recites a test chart and ambient light source, however such features are insignificant extra-solution activities (MPEP 2106.05(g)) and are well understood routine conventional activity (MPEP 2106.05(d)) for performing eye testing (e.g. Snellen Chart, generic light source).
	As to claim 14, the claim recites a filter, however such claim does not necessarily recite a tangible filter, even if it did, such filter is an insignificant extra-solution activity (MPEP 2106.05(g)) and represents well understood routine conventional activity (MPEP 2106.05(d)) as a result of the human mental activity of choosing a thing.
	As to claim 15, while the claim is directed to a system, such system only includes one element “a display means” which as per Applicant’s specification is merely any generic device capable of displaying (i.e. routine, well understood, conventional activity) as well as the physical aid for viewing the stimulus (MPEP 2106.04(a)(2).III.B,C).  
	The claimed “evaluation means” appears to be a human since Applicant’s specification fails to disclose a corresponding device for performing the function.  Similarly, the “selection means” appears to also be a human since Applicant’s specification fails to detail a corresponding device for performing the function.
	As such, claim 15 is similarly rejected under USC 101 as being directed to an abstract idea (mental activities, organizing human activity), without reciting any elements which transform the judicial exception into an eligible claim.  The only element positively recited, the “display means”, is any generic digital color display which is an insignificant extra solution activity (MPEP 2106.05(g)) and represents well understood routine conventional activity as a means of displaying images.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “the selected color filter optimizing the visual perception” which is a relative/subjective term (MPEP 2173.05(b)).  Specifically, what constitutes as an optimized visual perception is subjective to a practitioner of the invention.  The metes and bound are unclear because what constitutes optimized for one person may not be optimized for another.  Additionally, there is no objective way to determine what is/is not optimized.  For purposes of compact prosecution, Examiner will interpret the claim such that so long as the filter it selected, it also “optimizes”.
	As to claim 1, the claim recites “each chromaticity being uniform” which is unclear.  Applicant’s specification recites:
By “uniform chromaticity”, we mean that the visual stimulus, which has a certain (i.e. non zero) spatial extension in a plane in front of the subject and which comprises various zones of visual stimulation, causes the same visual color sensation whatever the zone of the visual stimulus, at a given moment during the visual stimulus
	
	However, it is unclear what is intended by “causes the same visual color sensation whatever the zone of the visual stimulus”.  Same visual color sensation of what? Who? Same as what?  For purposes of compact prosecution, Examiner will interpret the claim so long as the visual stimulus is a color spatio-temporal visual stimulus it is implicitly uniform chromaticity.
	As to claim 2, the claim recites “its global chromaticity” which is a relative term (MPEP 2173.05(b)).  Specifically, global relative to what?
	As to claim 3, the claim recites VS(x, y, t, λ) = C(λ)*L(x,y,t), however the claim fails to specify what the variable x, y, t, λ are intended to be.  Additionally, such an equation is entirely arbitrary such that any visual stimulus can always be said to conform to such an equation.  For purposes of compact prosecution, Examiner will interpret claim 3 such that so long as a “colored spatio-temporal visual stimulus” is displayed, such stimulus can always be described by such an equation.
	As to claim 4, the claim recites “are predetermined according to a subject’s need for the given task” which is a relative and subjective term (MPEP 2173.05(b)).  Specifically, the spatial and temporal luminance profiles are relative to a variable object “subject’s need for a given visual task” as well as being subjective to the needs/desires of the subject.  The metes and bound are unclear since such spatial and temporal luminance can simultaneously infringe and not infringe the claim (MPEP 2173.05(b)) as it is based on the subjective needs of an individual.
	As to claim 4, the claim recites “the spatial and temporal luminance profiles” which lacks antecedent basis.
	As to claim 6, the claim recites “so that the spectral content CE(λ) of the environment surrounding the subject seen through said color filter is globally conformed to said spectral density C(λ) of the visual stimulus during the corresponding submission step”.
	Issue #1 - the claim lacks antecedent basis for “said spectral density C(λ)”
	Issue #2 - the claim recites a relative term (MPEP 2173.05(b)) of conforming CE(λ) to C(λ), however the spectral density CE(λ) is not a fixed function.  The spectral density of the environment changes and thus how the filter conforms CE(λ) to C(λ) is unclear.
	Issue #3 - “is globally conformed” is unclear what is meant by “globally conformed” (MPEP 2173.05(b)).  Globally relative to what?
	Issue #4 - as claimed, the filter is selected to perform the function of conforming CE(λ) to C(λ), however the metes and bound of such a function is unclear since it appears to be a desired result/problem to be solved without reciting any material or structure of how the function is performed (MPEP 2173.05(g)).  Applicant’s specification contains no details on how the filter conforms one spectral density to another.  The means of solving the problem appear to extend to all ways of solving the problem without disclosing or claiming any particular structure, material, or acts and as such the metes and bound are unclear (MPEP 2173.05(g) - For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  
	For purposes of compact prosecution, Examiner will interpret claim 6 to be met so long as the chooser of claim 1 optimizes visual performance.
	As to claim 6, the claim recites “when the result of the comparison shows…is improved…and…when the result of the comparison…is degraded” which appears to require two opposite events to simultaneously take place - i.e. both improving and degrading vision.  For purposes of compact prosecution, Examiner will interpret the claim to be a conditional: when…is improved then…or when…is degraded then…
	As to claim 7, the claim recites “the relevant visual stimulus” which lacks antecedent basis.
	As to claim 7, the claim recites “the L-/M- extinction cones ratio” which lacks antecedent basis.
	As to claim 7, the claim recites “the color filter is chosen so that…” which is a human mental step and thus choosing the filter having such properties of L/M cone extinction ratios appears entirely subjective to a practitioner of the invention (MPEP 2173.05(b)).  In other words, the claim appears directed to mental intent of the chooser.  For purposes of compact prosecution, so long as the chooser chooses a filter, such filter necessarily performs such function.
	As to claim 7, the claim recites “the color filter is chosen… the L-/M- cones extinction ratio…sees the given environment through the filter is substantially equal to… L-/M- cones extinction ratio…submitted to the relevant visual stimulus” which is a functional limitation detailing a problem to be solved/function achieved by the filter (MPEP 2173.05(g)).  Applicant’s specification contains no details on how the filter provides such substantially equal extinction ratios.  The means of solving the problem appear to extend to all ways of solving the problem without disclosing or claiming any particular structure, material, or acts and as such the metes and bounds are unclear (MPEP 2173.05(g) - For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).
	As to claim 8, the claim recites “the selection step further takes into account the spectral content of said given environment” which is a relative/subjective term (MPEP 2173.05(b)).  Specifically, the selecting is dependent upon the opinion/mental effort of the practitioner of the invention and thus “taking into account” is determined in the mind of a human and as such the metes and bound are unclear.  Additionally, the step appears dependent upon a variable object “the environment”.  The metes and bound are unclear because there appears to be no objective way to resolve what is in the mind of the practitioner and what they “take into account”, as well as being dependent upon the variability of the environment (MPEP 2173.05(b)).
	As to claim 9, the claim recites “C(λ)”, “C1(λ)”, “C2(λ)”, but fails to specify what the variable λ means.  Additionally, the claimed equation is entirely arbitrary such that any visual stimulus can always be said to conform to such an equation.  For purposes of compact prosecution, Examiner will interpret claim 9 such that so long as a “colored spatio-temporal visual stimulus” is displayed, such stimulus can always be described by such an equation.  
	As to claim 9, the claim recites “said spectral density” which lacks antecedent basis.
	As to claim 10, the claim recites “the spatial and temporal luminance profiles” which lacks antecedent basis.
	As to claim 10, the claim recites “the spatial and temporal luminance profiles of the visual stimulus are predetermined according to the subject’s need for the given visual task” which is a relative and subjective term (MPEP 2173.05(b)).  Specifically, the spatial and temporal luminance profiles are relative to a variable object “subject’s need for a given visual task” as well as being subjective to the needs/desires of the subject.  The metes and bound are unclear since such spatial and temporal luminance can simultaneously infringe and not infringe the claim (MPEP 2173.05(b)).
	As to claim 14, the claim recites “an optical article comprising a color filter selected using the selection method…” which is unclear as this is an apparatus claim dependent upon a method claim while not being a product by process (MPEP 2113) claim.  It is unclear if Applicant is intending to define the filter in terms of a process of producing the filter.  For purposes of compact prosecution, Examiner will interpret claim 14 to be any generic filter.
	As to claim 15, the claim recites “the selected color filter optimizing the visual perception” which is a relative/subjective term (MPEP 2173.05(b)).  Specifically, what constitutes as an optimized visual perception is subjected to a practitioner of the invention.  The metes and bound are unclear because what constitutes optimized for one person may not be optimized for another.  Additionally, there is no objective way to determine what is/is not optimized.  For purposes of compact prosecution, Examiner will interpret the claim such that so long as the filter it selected, it also “optimizes”. 
	As to claim 15, the claim recites “each chromaticity being uniform” which is unclear.  Applicant’s specification recites:
By “uniform chromaticity”, we mean that the visual stimulus, which has a certain (i.e. non zero) spatial extension in a plane in front of the subject and which comprises various zones of visual stimulation, causes the same visual color sensation whatever the zone of the visual stimulus, at a given moment during the visual stimulus
	
	However, it is unclear what is intended by “causes the same visual color sensation whatever the zone of the visual stimulus”.  Same visual color sensation of what? Who? Same as what?  For purposes of compact prosecution, Examiner will interpret the claim so long as the visual stimulus is a color spatio-temporal it is implicitly uniform chromaticity.
	As to claim 15, the claim limitations “evaluation means”; “selection means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Specifically, the claim is devoid of any structure which performs the functions of evaluation or selection and appears to actually require a human mind.
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 15, as detailed above, claim 15 recites “evaluation means” and “selection means” but fails to disclose the necessary structure to perform the function as required under USC 112(f).  Similarly, such claim fails to comply with the written description (MPEP 2181.IV; MPEP 2163.03 - If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As to claim 14, the claim recites “an optical article comprising a color filter selected using a method of selection according to claim 1” which fails to further limit the method of claim 1.  Additionally, the filter of claim 14 is not made/manufactured by the method of claim 1, nor does claim 1 impose any structural or functional limits on the generic filter of claim 1 (MPEP 608.01(n).III).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a1) as being anticipated by Reed III (US 5,363,152 - herein Reed).
	Examiner’s note: as discussed above, the filter of claim 14 is not defined by the method of selection structurally or functionally (MPEP 2113).
	As to claim 14, Reed teaches an optical article comprising a selected color filter (Reed Fig. 1 - 18, 20; col. 2:55-65).

Claim 14 is rejected under 35 U.S.C. 102(a1) as being anticipated by Abraham et al. (US 5,363,152 - herein Abraham).
	Examiner’s note: as discussed above, the filter of claim 14 is not defined by the method of selection structurally or functionally (MPEP 2113).
	As to claim 14, Abraham teaches an optical article comprising a selected color filter (Abraham Fig. 11-14; col. 9:16-56).



Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Anderson et al. (US 2003/0223036 - Anderson).
	As to claim 1 (as understood), Anderson teaches a method for selecting a color filter intended to be worn by a subject in order to improve his/her visual performance for a given visual task to be realized in a given environment (Anderson Figs. 1-7), the method comprising the steps of 
	submitting said subject to a colored spatio-temporal visual stimulus adapted to evaluate the visual performance for the given task (Anderson Fig. 2; Fig. 3; para. [0033], [0057]), the visual stimulus being designed so that its chromaticity may be modified and take at least two distinct values, each chromaticity being uniform (Anderson Fig. 5; para. [0042]-[0047]),
	evaluating the visual performance of the subject based on their visual perception of the visual stimulus (Anderson Fig. 3; para. [0057], [0058])
	selecting said color filter based on the results of the evaluation of the visual performance, the selected color filter optimizing the visual performance of the visual stimulus (Anderson Fig. 3; para. [0059]).
	As to claim 2, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches the visual stimulus is designed so that, while its global chromaticity is modified during the submission step, its spatial and temporal luminance profiles are unchanged (Anderson para. [0045]-[0048]).
	As to claim 3, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches the visual stimulus VS presented to the subject is of the form VS(x, y, t, λ) = C(λ)*L(x,y,t) (Anderson para. [0046]-[0048]).
	As to claim 4, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches the spatial and temporal luminance profiles of the visual stimulus are predetermined according to a subject’s need for the given task (Anderson para. [0057]).
	As to claim 5, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches a comparison step comprising comparing at least one of the visual performance evaluation results with a predefined reference value, the selection of the color filter being further bases on the result of this comparison (Anderson Fig. 3; para. [0057], [0058]).
	As to claim 6, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Anderson further teaches when the result of the comparison shows that the visual performance of the subject is improved, one chooses the color filter as having a spectral response Tλ so that the spectral content CE(λ) of the environment surrounding the subject seen through the color filter is globally conformed to the spectral density C(λ) of the visual stimulus during the corresponding submission step (Anderson para. [0060]-[0064], [0066]-[0070]), and when the result of the comparison shows that the visual performance of the subject is degraded, one chooses another color filter (Anderson Fig. 3; para. [0057], [0058]).
	As to claim 7, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Anderson further teaches the color filter is chosen so that the L-/M- cones excitation ratio of the subject when he/she sees the given environment through said filter is substantially equal to his/her L-/M- cones excitation ratio when he/she is submitted to the relevant visual stimulus during the corresponding submission step (Anderson Figs. 1a, 1b; para. [0041]-[0043]).
	As to claim 8, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches the selection step further takes into account the spectral content of the given environment (Anderson para. [0064], [0065]).
	As to claim 9, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches the spectral density of the visual stimulus is such as C(λ) = w1*C1(λ)+w2*C2(λ) (Anderson para. [0047]).
	As to claim 10, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Anderson further teaches the spatial and temporal luminance profiles of the visual stimulus are predetermined according to the subject’s need for the given visual task (Anderson para. [0057]), and the predetermined reference value is a value of visual performance previously evaluated using the selection method (Anderson Fig. 3; para. [0057], [0058]).
	As to claim 11, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches the evaluated visual performance is one of the following: spatial and/or temporal contrast sensitivity; visual acuity; chromatic sensitivity; spectral sensitivity; critical frequency fusion; and/or reading or driving ability (Anderson para. [0001]).
	As to claim 12, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches the visual stimulus is generated by a color display (Anderson Fig. 2).
	As to claim 13, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches at the evaluation step, the visual performance is evaluated by using a test chart illuminated by an ambient light source (Anderson Fig. 2 - 11, 15; para. [0051]), the spectral density of the ambient light source being modified during the submission step (Anderson Fig. 3).
	As to claim 14, Anderson teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Anderson further teaches an optical article comprising a color filter (Anderson para. [0059]).
	As to claim 15, Anderson teaches the method as detailed in claim 1 and the subsequent system (Anderson Figures 1-7), and as such claim 15 is rejected similarly to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 23, 2022